Citation Nr: 0730885	
Decision Date: 10/01/07    Archive Date: 10/16/07

DOCKET NO.  04-42 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1962 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 1990 and June 2004 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
respectively denied the veteran's claims for service 
connection for a right ankle disability and for multiple 
sclerosis.  In June 2007, the veteran testified before the 
Board at a hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran contends that his multiple sclerosis (MS) had its 
clinical onset either during his period of active service or 
within the first seven years after his separation from 
service.  In June 2007 testimony before the Board, the 
veteran reported an in-service incident in which his right 
ankle gave out while he was playing outside.  He asserts that 
this incident was one of many in which his lower extremities 
gave out for no apparent reason, and are therefore properly 
considered as initial manifestations of MS.  

A review of the veteran's service medical records reflects 
frequent complaints related to joint pain, joint injury, 
particularly with regard to the right ankle, occasional 
numbness in the extremities, light headedness, anxiety, and 
blurred vision.  On numerous occasions, the veteran's 
complaints of joint pain and fatigue were determined to be 
related to situational anxiety.  In April 1979, the veteran 
twisted his right ankle while playing Frisbee.  He was 
assessed with a sprained right ankle.  In December 1980, the 
veteran was again treated for a right ankle sprain after he 
slipped on the stairs.  In February and March 1981, the 
veteran reported to sick call with complaints of a periodic, 
sudden, sharp pain that radiated from the left side of his 
neck down into his left knee.  Neurologic examination 
revealed a slightly decreased grip strength in the left hand.  
Physical examination revealed no evidence of organic 
problems.  He was instructed as to physical therapy 
exercises.  Later that month, the veteran complained of 
continued pain in his neck and numbness in his left arm.  It 
was determined that his physical therapy goals had not been 
attained and he was discharged from therapy.  In April 1981, 
neurologic examination again 
revealed a slightly decreased grip strength in the left hand.  

Post-service medical records reflect that in September 1984 
the veteran complained of weakness in his left hand, after 
having a ganglion cyst removed in April 1984.  Physical 
examination revealed full range of motion of all joints in 
the left upper extremity and intact deep tendon reflexes.  
The assessment was left hand weakness.  In November 1984, he 
again complained of weakness in his left hand and of weakness 
in his left wrist.  Physical examination revealed no 
abnormalities.  He was assessed with acute inflammation of 
scar tissue versus possible carpal tunnel syndrome.  On 
follow up evaluation in January 1985, the veteran reported 
that he was still experiencing pain in his left hand and 
wrist.  Physical examination revealed moderate tenderness 
along the flexor tendon to the index finger.  He was assessed 
with tendonitis.  

In February 1986, the veteran complained of a three-day 
history of episodes of weakness in his right hand, and 
general weakness in his legs, bilaterally.  Physical 
examination revealed no numbness of his right hand, but 
revealed numbness of the third and fourth fingers of the left 
hand.  Physical examination revealed decreased strength in 
the right upper extremity and in the right hip flexor.  
Otherwise, strength was normal.  Sensory examination was 
normal.  The veteran was observed to have a normal gait.  In 
June 1986, the veteran was worked up by a neurologist, at 
which time he reported that in April 1986 he had been in the 
hospital signing documents, when his right hand became unable 
to grip the pen, and the pen dropped to the ground.  He 
additionally reported that he had been experiencing weakness 
in his right arm at that same time.  Examination of the motor 
system revealed a lag of the right arm on straight arm 
raising and weakness of the right upper extremity, primarily 
at the grip and with flexion and extension of the elbow.  
Reflexes were additionally determined to be somewhat 
depressed in the right arm, as compared to the left, but 
sensory modalities were preserved.  The diagnosis was right 
arm weakness, etiology to be determined, rule out cervical 
HNP, and cervical spondylosis by X-ray.  Later that month, 
the veteran again complained of weakness in his right arm.  
It was noted that he had had a ganglion cyst on the right 
wrist for two months.  Physical examination revealed a 
decreased right grip strength with normal sensory 
examination.  In July 1986, he was evaluated for removal of 
the cyst.  

In September 1986, the veteran complained of a tingling 
sensation on the left side of his face, that had been present 
on an intermittent basis for the past week.  He additionally 
complained of vertigo.  He was assessed with probable 
labrynthitis.  In August 1988, the veteran complained of pain 
in his right wrist and ankle.  He was assessed with 
musculoskeletal pain in the right wrist and a sprained ankle.  
Subsequent records show continued complaints of giving way of 
the right ankle.  Records dated in January 1990 show that the 
veteran's treating physician was unable to explain the 
veteran's problem with frequent buckling and giving way of 
the right ankle, as X-ray examination revealed no 
abnormalities, and physical examination revealed no 
ligamentous laxity.  In October 1991, the veteran was 
diagnosed with right tarsal tunnel syndrome.

In 1998, the veteran sought treatment for right shoulder 
pain.  Due to an abnormal MRI, the veteran was referred for 
evaluation by a neurologist.  On evaluation by the 
neurologist in June 1998, the veteran reported experiencing a 
loss of sensation in his left hand and arm for the past two 
to four weeks that had seemed to "creep up" on him.  He 
noted that after physical therapy for the shoulder injury, he 
had more numbness and loss of dexterity to the left hand, to 
a large degree.  For instance, when buttoning buttons, he was 
not able to feel the hole.  He had decreased sensation in the 
fingertips of all the fingers, with some slight improvement 
of the little finger.  He was unable to feel surface touch on 
the volar aspect of the hand.  He also had dexterity loss in 
opening a jar, and weakness in lifting.  There was some mild 
loss of sensation in the right arm.  He estimated that for 
the last several months he had experienced a Lhermitte's 
sign.  Putting his head down to his chin caused a shocking 
sensation to run down the back of his arm and back of his leg 
on the left side.  He also described experiencing a peculiar 
itching sensation deep in the left arm, without a rash.  
Scratching the arm caused a burning sensation.  He denied 
experiencing facial involvement, difficulty with speech, 
hearing, smelling, tasting, chewing, or swallowing.  Multiple 
sclerosis was formally diagnosed in July 1998, after abnormal 
MRI results and spinal fluid tests were obtained.

The veteran underwent VA examination in January 2004.  At 
that time, the veteran reported that he believed that his MS 
symptoms first presented in 1972.  He stated that at 
approximately that time, he began to experience falls, where, 
when walking, his right leg would give out.  He reported the 
incidents as occurring in isolation, rather than in a cluster 
of falls.  He additionally reported a history of joint pain 
and of giving way of his joints.  These symptoms gradually 
progressed to weakness and numbness in the extremities.  
Following left rotator cuff surgery in 1998, the veteran 
began to experience increased loss of sensation in the left 
upper extremity.  Shortly thereafter, he was diagnosed with 
MS.  

With regard to the approximate date of onset of the veteran's 
MS, the examiner determined that the approximate date of 
onset was unclear, as the veteran did not report a clear 
history suggestive of MS prior to 1998.  While he had 
reported numerous episodes of falling and other symptoms, 
none of these were suggestive of a MS relapse until the event 
in 1998.  A relapse of MS is defined by most experts as 
events of a neurological deficit that would last for more 
than 48 hours.  The events as described by the veteran did 
not suggest that any neurological deficit was present for 
more than 48 hours.  Current MRIs of the brain, cervical 
spine, and thoracic spine showed lesions suggestive of a 
demyelinating disease.  However, his current symptoms related 
to this were not severe.  The relative minor severity was 
determined to be either because the veteran had a benign form 
of MS or because of a later onset of the disease, such as the 
1990s.  However, there was still a small chance that his MS 
had its clinical onset in the 1970s.  In sum, however, given 
the veteran's report of non-specific symptoms for many years 
and the small amount of demyelinating lesions as seen by MRI 
in 2003, the examiner determined that the most likely time of 
onset of the disease was in the 1990s.

In support of his claim, the veteran submitted March 2004 and 
June 2006 opinions suggesting that his MS as likely as not 
had its clinical onset during his period of active service.  
In the March 2006 opinion, the veteran's private physician 
stated that given the veteran's reports of gait disturbance, 
giving way of knee and ankle joints, and progressive symptoms 
of weakness in the extremities dating from the 1970s, it was 
certainly possible that his symptomatology in the 1970s could 
be attributed to MS that first manifested at that time.  In 
the June 2006 opinion, the veteran's private neurologist 
noted that he had reviewed the veteran's service medical 
records, which contained a number of references to tripping, 
falling, and clumsiness that certainly could be explained by 
neurologic problems.  The neurologist further stated that 
when he had first met the veteran in 1998 it was apparent 
that his neurologic problems had been longstanding.  
Accordingly, he had considered it odd in the veteran's case 
for a disease that typically began in young adulthood to not 
be diagnosed until 1998.  Given the known natural history of 
the disease, the likely age of onset, and the findings in the 
veteran's service medical records, it was highly probable in 
the neurologist's opinion that the veteran's MS had its onset 
while he was in the military.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  While the 
veteran in this case has already been afforded a VA 
examination, it is not clear from the report of examination 
whether the veteran's claims file was available for review at 
the time of the examination.  To ensure a thorough 
examination and evaluation, the veteran's disability must be 
viewed in relation to its history. 38 C.F.R. § 4.1 (2007).  
Therefore, the claim must be remanded for an examination with 
review of the claims file.  Additionally, in determining that 
it was more likely than not that the veteran's MS had its 
clinical onset in the 1990s, the examiner did not 
specifically address his post-service complaints of numbness 
and weakness dated in the first 7 years after the veteran's 
separation from service.  Accordingly, it remains unclear to 
the Board whether the veteran's MS may, as likely as not, 
have first manifested in the first seven years after his 
separation from service.  The Board therefore finds that a 
remand for an examination and opinion is necessary in order 
to fairly address the merits of this claim.

With regard to the veteran's claim for service connection for 
a right ankle disability, the Board finds that the veteran's 
claim for service connection for a right ankle disability, is 
inextricably intertwined with the claim of service connection 
for multiple sclerosis because the resolution of that claim 
might have bearing upon the claim for service connection for 
multiple sclerosis.  The appropriate remedy where a pending 
claim is inextricably intertwined with a claim currently on 
appeal is to remand the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, in August 1991, the veteran requested a hearing 
before a Decision Review Officer (DRO) with respect to his 
claim for service connection for a right ankle disability.  
As it does not appear that the veteran has yet been scheduled 
for a hearing with respect to this appeal, such a hearing 
should be scheduled on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
neurological examination with an 
examiner who has not previously 
examined the veteran for the purpose of 
ascertaining t the approximate date of 
the clinical onset of the veteran's MS.  
The claims file should be made 
available to and be reviewed by the 
examiner, and the examination report 
should reflect that the claims file was 
reviewed.  The examiner should review 
the complaints pertaining to weakness 
and numbness of the extremities in his 
service medical records, particularly 
with regard to the right ankle, and 
carefully review similar complaints 
dated after the veteran's separation 
from service, with particular attention 
to complaints dated in the first seven 
years after separation.  The examiner 
should specifically opine as to whether 
it is as likely as not (50 percent 
probability or greater) that the 
veteran had ascertainable residuals 
related to a diagnosis of MS either 
during service or within the first 
seven years after his separation from 
service.  A rationale for each opinion 
must be provided.  The examiner should 
reconcile the opinion with all other 
opinions of record.

2.  Schedule the veteran for a DRO 
hearing with regard to the issue of 
entitlement to service connection for a 
right ankle disability.

3.  Then, readjudicate the claims for 
service connection for multiple 
sclerosis and a right ankle disability.  
If action remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow an appropriate 
opportunity for response,  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

